On Motion to Dismiss.
PROVOSTY, J.
The defendant corporation has appealed from an order appointing a receiver to take charge of its affairs. Plaintiffs have moved to dismiss the appeal, on the ground that the application for the appeal was not accompanied by the affidavit required by section 4 of Act No. 159, p. 314, of 1898. This court has decided that, where the appeal is by one of the parties to the suit, the said affidavit is not necessary. Davies v. Monroe Waterworks Co., 107 La. 145, 31 South. 694. The motion to dismiss is therefore overruled.